Citation Nr: 0931073	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-36 245	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than January 22, 
2007, for the grant of service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran served on active duty in the military from July 
to August 1972.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

FINDING OF FACT

In June 2009, prior to promulgating a decision in this 
appeal, the Board received notification from the Veteran, 
confirmed by his accredited representative, that he is 
withdrawing this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the Veteran's appeal.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.



In this particular case at hand, the Veteran has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


